DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Information Disclosure Statement
The information disclosure statement(s) (IDS) have/were filed on 6/25/2022. The information disclosure statement(s) been considered by the Examiner, unless otherwise noted.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 6, 10, and 17-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 6 recite(s) the limitation “wherein the reservoir part has an outer wall including a protruding portion protruding toward the second closed end of the cylindrical body” in lines 1-2.
This limitation is unclear. Claim 1 upon which claim 6 depends includes the limitation “wherein the second closed end is a reservoir part constructed to collect the filtration target”. If the second closed end “is a reservoir part”; how can the reservoir part protrude “toward the second closed end”.
Consequently, a person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. Therefore, the claim is indefinite for failing to distinctly claim the invention.
Claim 10 recites the limitation “a liquid-retaining receptacle close to the second closed end of the cylindrical body” in lines 1-2.
It is unclear if the limitation of the “liquid-retaining receptacle” refers to the “reservoir part” of claim 1, limitation 3, line 2; or another structure. As such, the claim is indefinite for failing to distinctly claim the invention.
Claim 17 recites the limitation “a reservoir part” in limitation 1, line 3.
There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation refers to the “reservoir part” of limitation 1, line 1; or another “reservoir”. As such, the claim is indefinite for failing to distinctly claim the invention.
Note: For examination against the prior art; based on the on the broadest reasonable interpretation of the claim, the limitation of the “reservoir part” in limitation 1, line 3 has been interpreted as a “second reservoir part”.
Claim 17 recites the limitation “the reservoir part” in limitation 1, line 9.
There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation refers to the “reservoir part” of limitation 1, line 1; the “reservoir part” of limitation 1, line 3; or another “reservoir part. As such, the claim is indefinite for failing to distinctly claim the invention.
Note: For examination against the prior art; based on the on the broadest reasonable interpretation, the limitation of the “reservoir part” in limitation 1, line 9 has been interpreted as the “reservoir part” of limitation 1, line 1.
Claim 17 recites the limitation “the reservoir part” in limitation 3.
There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation refers to the “reservoir part” of limitation 1, line 1; the “reservoir part” of limitation 1, line 3; the “reservoir part” of limitation 1, line 9; or another “reservoir part. As such, the claim is indefinite for failing to distinctly claim the invention.
Note: For examination against the prior art; based on the on the broadest reasonable interpretation, the limitation of the “reservoir part” in limitation 3 has been interpreted as the “reservoir part” of limitation 1, line 1.
Claim 17 recites the limitation “the reservoir part” in limitation 5.
There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation refers to the “reservoir part” of limitation 1, line 1; the “reservoir part” of limitation 1, line 3; the “reservoir part” of limitation 1, line 9; the “reservoir part” of limitation 3; or another “reservoir part. As such, the claim is indefinite for failing to distinctly claim the invention.
Note: For examination against the prior art; based on the on the broadest reasonable interpretation, the limitation of the “reservoir part” in limitation 5 has been interpreted as the “reservoir part” of limitation 1, line 1.
Claim 18 recites the limitation “a liquid-retaining receptacle closer to the second closed end of the cylindrical body than the first open end” in lines 2-3.
It is unclear if the limitation refers to the reservoir part of claim 17, limitation 1, line 3-4; or another structure. As such, the claim is indefinite for failing to distinctly claim the invention.
For at least these reasons, the above claim(s) and its/their dependent claim(s) are included in this rejection. The dependent claims are rejected because “[a] claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.” MPEP § 608.01(n)III.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-3, 8-10, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. US 5846416 A to Gullett.
Regarding claim(s) 1, Gullett teaches a filtration device, comprising:
a cylindrical body (see Fig. 2, hollow central core 40) having:
a first open end (43) (see Fig. 3a);
a second closed end (47 & 29) opposite the first open end (43) (see column 5, line(s) 44-48 “The hollow central core 40 further has a second end 47 having a second outer surface 470. The first end 43 is disposed in the open end 24 of housing and the second end 47 of core 40 is attached to closed end 25 of the housing.”); and
a plurality of frame members (see Fig. 2 & 3a, the solid members between the plurality of openings 45, 45’, & 45” in the central cylinder reads on the claimed plurality of frame members) in a central portion (middle portion 445) of the cylindrical body (40) between the first open end (43) and the second closed end (47 & 29), the plurality of frame members defining openings (fluid outlet perforations 45, 45’, & 45”) between an inside (inner surface 41) and an outside (outer surface 42 and/or 446) of the cylindrical body (40) (see Figs. 2 & 3a; the openings are plainly visible as flow channels; see also column 5, line(s) 41-44 “the hollow central core 40 has a tubular shape, an inner surface 41, an open first end 43 having a first outer surface 42, a middle portion 445 having a middle outer surface 446 and a plurality of fluid outlet perforations 45, 45’, 45” extending from the inner surface 41 to the middle outer surface 446.”); and
a cylindrical filter (50) having through holes (see Fig. 2; the porosity of the filter 3 reads on the claimed through holes),
the cylindrical filter (50) being attached to the plurality of frame members (45) in the central portion of the cylindrical body (40) so as to wrap around a circumferential portion of the cylindrical body (40) (see Fig. 2).
The first end (43) is fully capable of performing the functional limitation(s) receiving “a liquid containing a filtration target into the inside of the cylindrical body” by reversing the flow direction of the fluid being treated. It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”, “adapted to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II. See also MPEP § 2173.05(g).¶1: “in In re Schreiber, the claims were directed to a conical spout (the structure) that “allow[ed] several kernels of popped popcorn to pass through at the same time” (the function). In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). As noted by the court in Schreiber, “[a] patent applicant is free to recite features of an apparatus either structurally or functionally.” Id.”
The second end (29) of the filtration device is fully capable of performing the functional limitation(s) being “a reservoir part constructed to collect the filtration target” (see Fig. 2, reservoir part being the volume between last openings of the cylindrical body (40) and the second closed end (29)). It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”, “adapted to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II. See also MPEP § 2173.05(g).¶1: “in In re Schreiber, the claims were directed to a conical spout (the structure) that “allow[ed] several kernels of popped popcorn to pass through at the same time” (the function). In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). As noted by the court in Schreiber, “[a] patent applicant is free to recite features of an apparatus either structurally or functionally.” Id.”
Regarding claim(s) 2, Gullett teaches the filtration device according to Claim 1.
Gullett further teaches wherein the cylindrical filter (50) extends all around the circumferential portion of the cylindrical body (40) (see Fig. 2).
Regarding claim(s) 3, Gullett teaches the filtration device according to Claim 1.
Gullett further teaches where the cylindrical filter (50) extends halfway or less around the circumferential portion of the cylindrical body (40) (see Fig. 1; showing the circumferential portion of the cylindrical body surrounded less than halfway by the cylindrical filter during filter replacement).
Regarding claim(s) 8, Gullett teaches the filtration device according to Claim 1.
Gullett further teaches wherein the reservoir part has an outer wall (29) including a protruding portion (295) protruding toward the second closed end of the cylindrical body (40) (see Fig. 2).
Regarding claim(s) 9, Gullett teaches the filtration device according to Claim 8.
Gullett further teaches wherein the protruding portion (295) has a side face inclined toward a center of the cylindrical body (40) (see Fig. 2; the side face of the screw 295 is threaded; therefore, reads on the claimed limitations).
Regarding claim(s) 10, Gullett teaches the filtration device according to Claim 1.
Gullett further teaches a liquid-retaining receptacle close to the second closed end (47 & 29) of the cylindrical body (40) (see Fig. 2, the volume within the cylindrical body directly above 29 without the openings 45 reads on the claimed liquid-retaining receptacle).
Regarding claim(s) 15, Gullett teaches the filtration device according to Claim 1.
Gullett further teaches wherein at least a part of the circumferential portion of the cylindrical body (40) between the first open end (43) and the cylindrical filter (50)is not fully surrounded by the cylindrical filter (50) (see Fig. 3a; showing a threaded portion of the cylindrical body which is not surrounded by the filter 50).
Regarding claim(s) 16, Gullett teaches the filtration device according to Claim 1.
Gullett further teaches a flange portion (see Fig. 7, flange at bottom of item 406 above 42) extending radially from the first open end (43) of the cylindrical body (40).
Regarding claim(s) 17, Gullett teaches an apparatus, i.e. filtration method, comprising:
setting up a filtration device (see Fig. 2) including:
a cylindrical body (see Fig. 2, hollow central core 40) having:
a filtration part (50), and
a reservoir part (chamber 52),
the cylindrical body (see Fig. 2) having:
a first open end (43),
a second closed end (47 & 29),
a plurality of frame members (see Fig. 2 & 3a, the solid members between the plurality of openings 45, 45’, & 45” in the central cylinder reads on the claimed plurality of frame members) in a central portion (middle portion 445) of the cylindrical body (40) between the first open end (43) and the second closed end (47 & 29), the plurality of frame members defining openings (fluid outlet perforations 45, 45’, & 45”) between an inside (inner surface 41) and an outside (outer surface 42 and/or 446) of the cylindrical body (40) (see Figs. 2 & 3a; the openings are plainly visible as flow channels; see also column 5, line(s) 41-44 “the hollow central core 40 has a tubular shape, an inner surface 41, an open first end 43 having a first outer surface 42, a middle portion 445 having a middle outer surface 446 and a plurality of fluid outlet perforations 45, 45’, 45” extending from the inner surface 41 to the middle outer surface 446.”); and the filtration part (50) including a cylindrical filter (50) having through holes attached to the plurality of frame members so as to wrap around a circumferential portion of the cylindrical body (40) (see Fig. 2), the reservoir part being located at the second closed end (47 & 29) of the cylindrical body (40) and configured to store a filtration target and a liquid (see column 10, line(s) 6-9 “When the filter has to be serviced, the used oil is first drained through the drain plug housing 29 after removing the plug 295, into an environmentally safe disposable container.”; the oil reads on the liquid claimed, while the contaminants in the oil read on the filtration target claimed);
introducing a liquid containing a filtration target into the filtration device (see column 9, line(s) 64-65 “The contaminated and dirty engine oil enters the filter assembly”; the contaminants and dirt in the engine oil read on the filtration target claimed);
storing the filtration target and the liquid in the reservoir part (52) (see column 10, line(s) 6-9 “When the filter has to be serviced, the used oil is first drained through the drain plug housing 29”; because the used oil, dirt, and contaminants are trapped and stored in the filter housing awaiting removal; then the limitations are meet);
draining the liquid from the filtration part, with the filtration target being caught in the filtration part (see column 10, line(s) 6-9 “When the filter has to be serviced, the used oil is first drained through the drain plug housing 29 after removing the plug 295, into an environmentally safe disposable container.”; the oil reads on the liquid claimed, while the contaminants in the oil read on the filtration target claimed); and
collecting the filtration target and the liquid from the reservoir part (see column 10, line(s) 6-9 “When the filter has to be serviced, the used oil is first drained through the drain plug housing 29 after removing the plug 295, into an environmentally safe disposable container.”; the draining into an environmentally safe disposable container reads on the “collecting” step as claimed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5-7, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20140183116 by Gullett.
Regarding claim(s) 5, Gullett teaches the filtration device according to Claim 4.
Gullett is silent as to where when cross sections of the reservoir part are taken in directions orthogonal to a direction of connection between the first open end (43) and the second closed end (47) of the cylindrical body (40), an opening cross-sectional area of a portion of the reservoir part closer to the second closed end (47) of the cylindrical body is smaller than an opening cross-sectional area of a portion of the reservoir part closer to the cylindrical filter (50).
However, it has been determined that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP § 2144.04.IV.A.¶2.
Regarding claim(s) 6 & 7, Gullett teaches the filtration device according to Claim 5.
Gullett is silent as to where the reservoir part has an inner wall including an inclined portion inclined toward the second closed end (42) of the cylindrical body (40); and wherein the inclined portion is inclined toward a center of the cylindrical body (40).
However, it has been determined that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP § 2144.04.IV.A.¶2.
Regarding claim(s) 11, Gullett teaches the filtration device according to Claim 1.
Gullett further teaches wherein the cylindrical body is made of a transparent resin.
However, it would have been obvious to one having ordinary skill in the art before the effective filling date to a transparent resin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. MPEP 2144.07.
Regarding claim(s) 12, Gullett teaches the filtration device according to Claim 1.
Gullett is silent as to wherein the cylindrical filter is mainly comprised of a metal and/or a metal oxide.
However, it would have been obvious to one having ordinary skill in the art before the effective filling date to make the cylindrical filter of metal or metal oxide, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. MPEP 2144.07.
Regarding claim(s) 13 & 14, Gullett teaches the filtration device according to Claim 1.
Gullett is silent as to wherein a surface of the cylindrical filter has a surface roughness smaller than a size of a filtration target; or the surface roughness is smaller than half the size of the filtration target.
However, it has been determined that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP § 2144.04.IV.A.¶2.
Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gullett, in further view of US Patent Application Publication No. 20130056407 to Parikh et. al.
Regarding claim(s) 5-7, Gullett teaches the filtration device according to Claim 4.
Gullett is silent as to where the reservoir part is shaped like a cone (“the cross sections of the reservoir part are taken in directions orthogonal to a direction of connection between the first open end (43) and the second closed end (47) of the cylindrical body (40), an opening cross-sectional area of a portion of the reservoir part closer to the second closed end (47) of the cylindrical body (40) is smaller than an opening cross-sectional area of a portion of the reservoir part closer to the cylindrical filter (50) [claim 5]; the reservoir part has an inner wall including an inclined portion inclined toward the second closed end (42) of the cylindrical body (40) [claim 6]; and wherein the inclined portion is inclined toward a center of the cylindrical body (40) [claim 7]).
However, Parikh teaches a filtration device comprising a conical reservoir part (see Fig. 1, annotated below).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine the reservoir of Gullett with a conically shaped reservoir part as taught by Parikh, to yield the predictable results of directing the flow of liquid toward the open drain exit through drain plug housing (29) when drain plug (295) is removed. MPEP § 2143.A.

    PNG
    media_image1.png
    928
    1195
    media_image1.png
    Greyscale
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gullett, in further view of US Patent No. 3841484 to Domnick et. al.
Regarding claim(s) 11, Gullett teaches the filtration device according to Claim 1.
Gullett is silent as to wherein the cylindrical body is made of a transparent resin.
However; Domnick teaches a filtration device comprising a cylindrical body is made of a transparent resin (see column 3, line(s) 28-30 “the housing consists of a transparent plastic material and has a plurality of inlet apertures in one of its end walls’) in order to observe changes in the quality of the liquid being treated (see column 4, line(s) 41-48 “In the event that oil becomes entrained in the fluid being filtered (which may be a gas or a liquid) the oil-soluble wax will dissolve and the released dyestuff will be carried by the fluid flow towards the cylinder which absorbs the dyestuff and becomes discolored thereby. This change of color is readily observed through the transparent housing.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to substitute one known element, the material of the cylindrical body of Gullett, for another, a transparent plastic resin as taught by Domnick, to yield the predictable results of observing the fluid being treated within the cylindrical body. MPEP § 2143.I.B.
Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gullett, in further view of WO 2013043122 by Ebrahimi et. al.
Regarding claim(s) 12, Gullett teaches the filtration device according to Claim 1.
Gullett is silent as to wherein the cylindrical filter is mainly comprised of a metal and/or a metal oxide.
However, Ebrahimi a filter (see page 1, lines 3-5 “a filter comprising at least one metallic filtering layer bonded to a support, and a method for fabricating the same. In particular, the filter device is for separation of particles from either fluid or gas.”) comprised of a metal (see Title) in order to provide a particle filter for rapid separation and concentration of small particles with sufficient strength to not be readily damaged during use (see page 2, lines 22-27 “a particle filter, desirable and important properties include a smooth surface, identical pore-diameter, and high porosity for rapid separation and concentration of small particles according to their dimensions from fluid (liquid or gas) that includes many kinds of particles with different dimensions but the particle filter should not be readily damaged during fabrication or use.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to substitute one known element, the material of the cylindrical filter of Gullett, for another, a metallic filtration material as taught by Ebrahimi, to yield the predictable results of providing a particle filter for rapid separation and concentration of small particles with sufficient strength to not be readily damaged during use. MPEP § 2143.I.B.
Further, it has been determined that it is prima facie obvious to a person having ordinary skill in the art before the effective filling date to substitute one known element for another, when the prior art teaches the equivalence of said two elements for the same purpose. Therefore, the selection of any known equivalents to material of the cylindrical filter would be obvious to a person having ordinary skill in the art. MPEP § 2144.06.II.
Regarding claim(s) 13 & 14, Gullett teaches the filtration device according to Claim 1.
Gullett is silent as to wherein a surface of the cylindrical filter has a surface roughness smaller than a size of a filtration target; or the surface roughness is smaller than half the size of the filtration target.
However, Ebrahimi teaches where the surface roughness is a result effective variable relating to particulate fouling during filtration. Specifically, changing the surface composition which includes the surface roughness (i.e., the result-effective variable), Ebrahimi teaches that fouling is reduced (i.e., the measurable parameter) (see page 20, lines 1-6 “Example 5: Surface treatment for reducing the fouling[:] The controlled adjustment of wettability, surface roughness, and surface chemistry of the filtering layer are important tasks, because, these factors have a great impact on the rate of protein and particulate fouling during filtration. The change of surface composition can cause loss in performance and adsorption of undesired components as well as low reproducibility of the separation.”).
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05.II.
There is no established criticality or evidence showing an unexpectedly good result occurring from the claimed parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date to adjust the surface roughness based on the anticipated fouling components, particularly the filtration target in order to obtain a workable product that is resistant to particulate fouling. MPEP 2144.05.II.B.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20140183116 by Gullett, in further in view of US Patent Application Publication No. 20170080366 by Braunheim.
Regarding claim(s) 18, Gullett teaches the filtration method according to Claim 17.
Gullett further teaches where the filtration device further includes a liquid-retaining receptacle (see Fig. 2, reservoir part being the volume between last openings of the cylindrical body (40) and the second closed end (29)) closer to the second closed end (47) of the cylindrical body (40) than the first open end (43).
Gullett is silent at to the method further comprises: retaining the liquid drained from the filtration part in the liquid-retaining receptacle when draining the liquid from the filtration part.
However, Braunheim teaches a water separator at a filter base of a fuel filter (see Abstract “The ring filter element may have an upper end disc, a lower end disc, a filter material arranged therebetween, and a dirt pot provided on the lower end disc. The dirt pot may have a water separator arranged therein and provided on the lower end disc, a protruding pin, and an opening on a base side of the dirt pot.”) in order to collect both the solid contaminant and water, a liquid contaminate in the fuel being treated (see ¶ [0007] “A water separator is provided in addition inside the dirt pot, so that the dirt pot per se can be used both as a dirt-collecting chamber and also as a water-collecting chamber, and has on the base side at least one outlet for collected dirt or respectively for collected water. With the filter device according to the invention it is therefore possible that it can only be used in so far as ring filter elements which fit it are used with the pin on the dirt pot side”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to substitute one known element, the filter base of Gullett, for another, the filter base comprising a water separator as taught by Braunheim, to yield the predictable results of removing any water which is present in the fuel being treated by capturing said water within the water separator. MPEP § 2143.I.B.
Response to Amendment
Applicant’s amendments to the claims have overcome rejections previously set forth.
New rejections under 35 U.S.C. § 112(b), 102, and 103 are presented as necessitated by the most recent amendment.
Response to Arguments
Applicant’s arguments, see page(s) 5, with respect to the rejection(s) of claim(s) 1-18 under 35 USC § 102 or have been fully considered, but they are not persuasive.
Applicant’s arguments are based on new limitations. However, upon further consideration, a new ground(s) of rejection is made in view of US Patent No. US 5846416 A to Gullett.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached M-F: 9:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGEL OLIVERA
Examiner
Art Unit 1773


/A.O./ Examiner, Art Unit 1773 

/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773